Title: To Benjamin Franklin from Peter Blackit, 30 March 1780
From: Blackit, Peter
To: Franklin, Benjamin


Hond: Sir
Dunann Prison the 30the: of March 1780
This is to acquaint you that I was lately Boatswain of the Princess Privateer belonging to america. I must give to understand that about two month ago we took a Prize, a brigg belonging to Wales the mate of which was brought on board the Princess Privateer & about forty or fifty prisoners more being on board; & about three weeks after the taking of the Said Brigg when I was on shore at Risco [Roscoff] refreshing myself whilst we were cleaning the bottom of the Sd. Princess, the Capn: Sent a Guard of Soldiers to take me up who did so, & conducted me to the common prison where I was detain’d one day & the next was remov’d to St: Pauls [St. Pol-de-Léon] where I was confin’d in the Common Prison among Theives & Murderers for the Space of nine days with very little to Subsist on, & from thence was remov’d to Morlax where I was confin’d to the Common Prison. About three weeks after that was march’d to Dunann with the English Prisoners where I now remain in the Common Prison & all for no other cause against me that that a fals report that the mate of the Said brigg should say that I had agreed with the Prisoners on board the Said Princess privateer to take her away from the Capn: & the rest of the crew & carry her into England which was a fals report & the Said mate of the Brigg namely Mr: Phillips Denies that any such thing was ever talk’d of by me who is with me ready & willing to prove to the Contrary— Therefor Hond. Sir I shall not only Esteem it a favour but likewise a particular mark of friendship if you would be so kind as to stand my friend & let me have a Lawfull Tryal, & if anything shall be prov’d against me I am ready & willing to be convicted as the Law shall direct & prevent my being sent to England in a Transport where I have no business which favour will greatly Oblige Sir your most Obet: & very Humble Sert.
Peter Blackit Boswn.

P.S. I have about ten Thousand Livers prize money Due to me
 
Addressed: To / the Honl: Docr: Frankling / American Ambassidor / at / Paris / or elswhere
Notation: Blackit Peter, Prison, 30. march 1780.
